Citation Nr: 1621569	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen claims for entitlement to service connection for tinnitus.

2.   Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1953 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing in May 2012 but later withdrew his request in a May 2016 letter.  The Board additionally notes that new evidence has been associated with the Veteran's claims file since the issuance of the April 2012 statement of the case (SOC); however, the Veteran's representative has waived Agency of Original Jurisdiction (AOJ) review of the evidence pursuant to 38 C.F.R. § 20.1304(c)(2015).

Although the RO has reopened the Veteran's claims for service connection, the Board is required to consider the issue of finality before it can consider a claim on the merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

After the Veteran failed to perfect an appeal of the issue of entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease following a January 2016 statement of the case on the subject, the Veteran's representative's March 2016 Appellant's Brief, may be an attempt to initiate a new claim concerning that issue.  This is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.   The December 2004 rating decision that denied the Veteran's claims for service connection was not appealed and no new and material evidence was received within the appeal period.

2.   Evidence received since December 2004, including medical records and lay statements, are not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claims.

3.   The evidence of record does not show that the Veteran's tinnitus was present during service or for many years thereafter and or that it is otherwise etiologically related to service. 

4.   The evidence of record does not show that the Veteran's bilateral hearing loss was present during service or for many years thereafter and or that it is otherwise etiologically related to service. 


CONCLUSION OF LAW

1.  The December 2004 rating decision denying tinnitus was final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



4.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by a February 2010 letter.  The case was last readjudicated in April 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as a various post-service medical records, and VA examination reports.  Additionally, the Veteran was afforded VA examinations in December 2004 and April 2010 which, as detailed below, contain relevant findings and opinions for resolution of this case.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied in this case. 

Additionally, the Board again notes that although the Veteran requested a hearing in May 2012, he later withdrew that request in May 2016. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.   New and Material Evidence

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Analysis

The record shows that a December 2004 rating decision denied the Veteran's claim for tinnitus because, among other reasons, the Veteran stated that his tinnitus began many years after service with sudden onset, and because the December 2004 examiner rendered the medical opinion that the Veteran's tinnitus is mostly likely due to his age and less likely due to the loud noise exposure he experienced in service.  The Veteran did not appeal that denial.  Moreover, in the first year after that decision, the record does not show the Veteran filed with VA any statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  In this regard, the record shows that VA thereafter obtained and associated with the claims file records relating to the Veteran's spine.  Because none of these records document the Veteran's complaints, diagnoses, and/or treatment for tinnitus, they are not relevant records to implicate action under 38 C.F.R. § 3.156(c).  Accordingly, the Board finds that the December 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Since this final decision, the Veteran provided a private medical opinion which indicates that the Veteran has tinnitus and his tinnitus is related to his active military service.   As this is new and its relevance is obvious, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the Veteran's tinnitus claim is reopened. 


III.   Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will evaluate this claim with this holding in mind.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Facts

The Veteran served as an Aircraft Propeller Mechanic in service.  The Veteran contends that he was exposed to loud engine and propeller noises without ear protection in service and as a result, he now suffers with ringing-buzzing in his ears and has hearing loss. 

The Veteran was afforded a VA examination in December 2004.  On examination, the Veteran indicated that his tinnitus began a few years prior with sudden onset and that he experiences it every day and every night.  The examiner opined that the Veteran's tinnitus was most likely due to his age and less likely due to the loud noise exposure he experienced in service.

In January 2010, the Veteran's wife submitted a statement indicating that the Veteran's hearing began to decline within the past year.  She indicated that she finds herself repeatedly asking him to turn the volume down on the radio and television.  In January 2010, the Veteran also submitted a statement indicating that his hearing has steadily deteriorated substantially over the last few years.

In February 2010, the Veteran submitted a private medical opinion which indicated that the Veteran was evaluated for hearing loss.  The examiner opined that after a thorough ear, nose, and throat examination, as well as a thorough review of the patient's audiogram, the Veteran has hearing loss and tinnitus due to noise induced trauma while in active military service.

In April 2010, the Veteran was again afforded another VA examination for his tinnitus and hearing loss.  On examination, the Veteran indicated that his tinnitus began approximately 50 years after service.  Additionally, the examiner noted that the Veteran's service treatment records indicate normal hearing in both ears at separation from service.  The examiner, after reviewing the Veteran's C-file, the Veteran's reported audiological, noise, and medical history, and the audiogram conducted at the examination, opined that it was less likely than not that the Veteran's hearing loss and tinnitus was caused by or a result of his military noise exposure.  As rationale for her conclusion, the examiner cited a study conducted by the Institute of Medical in 2005 regarding Military and Noise exposure, which states that there is no scientific evidence to support delayed onset of noise induced tinnitus or hearing loss.

Analysis

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to hearing impairment, including tinnitus.  

In connection with the current claim, the Veteran was afforded a VA examination.  On authorized audiological evaluation, audiometric testing revealed pure ton thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
65
LEFT
15
15
20
40
60

Speech recognition scores were 92 percent in the left ear and 88 percent in the right ear.  The VA examiner noted sensorineural hearing loss bilaterally. 

The Board notes that the above-cited post-service testing results reflect hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Additionally, the Board notes that the Veteran has a current diagnosis of tinnitus as evidenced in the Veteran's April 2010 examination.  The Board therefore finds that the evidence demonstrates present disabilities of bilateral hearing loss and tinnitus, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement, the Board notes that the Veteran's DD214 shows that his MOS was an Aircraft Propeller Mechanic, which exposed him to extensive noise in that capacity.  Therefore, the Board concedes acoustic trauma during service.

As to continuity of symptoms since service, the Board notes that the Veteran himself has stated that his tinnitus and hearing loss had an outset many years after service.  Thus, there is no continuity of symptoms beginning from service.  As noted above, hearing loss was not clinically diagnosed for purposes of 38 C.F.R. § 3.385 until February 2010, as evidenced by the private medical treatment record provided by the Veteran.  Additionally, tinnitus was not diagnosed until December 2004.  

Nevertheless, as is the case with virtually any disability, service connection may also be granted when the evidence establishes a medical nexus between active duty and current complaints.  Here, the Board notes that there are medical opinions that are contradictory on this question.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran was afforded a VA examination in December 2004.  On examination, the Veteran indicated that his tinnitus began a few years prior with sudden onset and that he experiences it every day and every night.  The examiner opined that the Veteran's tinnitus was most likely due to his age and less likely due to the loud noise exposure he experienced in service.  As this conclusion is consistent with the context (the condition started when the veteran was 69, [born in 1933]), this is probative evidence against the claim.  

In February 2010, the Veteran submitted a private medical opinion which indicated that the Veteran was evaluated for hearing loss.  The examiner opined that after a thorough ear, nose, and throat examination, as well as a thorough review of the patient's audiogram, the Veteran has hearing loss and tinnitus due to noise induced trauma while in active military service.  Without a rationale or explanation to account for the sudden, recent onset of the conditions, this carries little probative value.  

In April 2010, the Veteran was again afforded another VA examination for his hearing loss and tinnitus.  The examiner indicated that the Veteran had moderately-severe high frequency sensorineural hearing loss at 3 kHz-8 KHz, right ear with good speech recognition at 92%.  The examiner additionally indicated that the Veteran had mild to moderately-severe high frequency sensorineural hearing loss at 3 KHz-8 KHz, left ear, with good speech recognition, scores of 88%.  Regarding tinnitus, the Veteran indicated that his tinnitus began approximately 50 years after service.  The examiner, after reviewing the Veteran's C-file, the Veteran's reported audiological, noise, and medical history, and the audiogram conducted at the examination, opined that it was less likely than not that the Veteran's tinnitus and bilateral hearing loss was caused by or a result of his military noise exposure.  As rationale for her conclusion, the examiner cited a study conducted by the Institute of Medical in 2005 regarding Military and Noise exposure, which states that there is no scientific evidence to support delayed onset of noise induced tinnitus or hearing loss.

As the April 2010 examiner provided a rationale for her conclusion, which was based on an interview with the Veteran, a review of the Veteran's complete medical history, and current audiological examination, with reference to medical studies, the Board finds this opinion to be the most probative.  Together with the adverse December 2004 opinion, the greater weight of the evidence is against the claims.  

Regarding the Veteran's and his wife's statements relating to his hearing loss and tinnitus, and specifically the Veteran's statements which related his hearing loss and tinnitus to his active service, they are not shown to possess the necessary clinical expertise to comment on complicated medical issues such as the nature and etiology of his sensorineural hearing loss or tinnitus.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements or opinions).  Moreover, although tinnitus and hearing loss are of a sort that lay statements, if credible, can establish their presence, the Veteran has not asserted either hearing loss or tinnitus have been present since service.  Thus, these statements do not serve to link current disability with service.  

In light of the above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss and tinnitus and there is no doubt to be otherwise resolved.  As such, service connection for hearing loss and tinnitus is denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


